Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to application 17/196,569 filed March 29, 2021. Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.
Claims 21-22 recite a network visualization system comprising: an application server comprising: a retrieval engine module…a plurality of computer hosts…; and a client workstation comprising (i) a client application… (ii) a graphical user interface… Thus, applying the broadest reasonable interpretation in light of the specification, an application server, a retrieval engine module, a plurality of computer hosts, a client workstation, a client application, and a graphical user interface can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claims are directed to "a system" comprising software per se. Because of this, claims 21-22 lack the necessary structural elements to be an apparatus. Therefore, the claims fail to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 10,965,561.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,965,561 as outlined in the table below:

Examined claim 8
The network visualization system of claim 7, wherein the network visualization system further comprises a client application comprising a non-transitory computer readable medium having stored thereon software instructions for programming the application server to perform client operations including: generating a three- dimensional visualization of the monitored network by parsing the graph data structure received from the application server.

Examined claim 7
The network visualization system of claim 6, wherein the processing of the discrete data further includes adding the discrete data additional information to the one or more vertices or the one or more edges of the graph data structure.

Examined claim 6
The network visualization system of claim 5, wherein the processing of the discrete data further includes extracting discrete data elements from the discrete data and populating the nested array, wherein the discrete data elements define discrete data additional information pertaining to the one or more vertices or the one or more edges of the graph data structure.

Examined claim 5
The network visualization system of claim 4, wherein the processing of the network traffic metadata further includes adding the additional network traffic information to the one or more vertices or the one or more edges of the graph data structure.

Examined claim 4
The network visualization system of claim 3, wherein the processing of the network 39traffic metadata further includes extracting non-normalized fields metadata elements from the network traffic metadata and populating a nested array, wherein the non- normalized fields metadata elements define network traffic additional information pertaining to the one or more vertices or the one or more edges of the graph data structure.

Examined claim 3
The network visualization system of claim 2, wherein the process of normalizing the network traffic metadata includes extracting normalized fields metadata elements from the network traffic metadata and populating an intermediary array, wherein the normalized fields metadata elements comprise a destination host identifier, a destination host port, a source host identifier, and a source host port.

Examined claim 2
The network visualization system of claim 1, wherein the process of retrieving network traffic metadata and discrete data pertaining to the monitored network includes querying a system database for network traffic metadata and discrete data collected by one or more data collectors during a snapshot timeframe and pertaining to the plurality of computer hosts existing on each of the private network, the public network, and the external network.

Examined claim 1
A network visualization system, comprising: 
     an application server comprising a non-transitory computer readable medium having stored thereon software instructions for programming the application server to perform server operations including: 
       retrieving network traffic metadata and discrete data pertaining to a monitored network, wherein the monitored network comprises a private network, a public network, and an external network, with the private network, the public network, and the external network each comprising a plurality of computer hosts; 
       processing the network traffic metadata by normalizing the network traffic metadata and constructing a graph data structure, the graph data structure comprising: one or more vertices representing the plurality of computer hosts existing on each of the private network, the public network, and the external network; and one or more edges representing connections between two computer hosts; and 
       processing the discrete data by adding the discrete data to the one or more edges in the graph data structure.








Patent claim 7
The network visualization system of claim 6, wherein the processing of the discrete data further includes adding the discrete data additional information to the one or more vertices or the one or more edges of the graph data structure.

 
Patent claim 6
The network visualization system of claim 5, wherein the processing of the discrete data further includes extracting discrete data elements from the discrete data and populating the nested array, wherein the discrete data elements define discrete data additional information pertaining to the one or more vertices or the one or more edges of the graph data structure.


Patent claim 5
The network visualization system of claim 4, wherein the processing of the network traffic metadata further includes adding the additional network traffic information to the one or more vertices or the one or more edges of the graph data structure.


Patent claim 4
The network visualization system of claim 3, wherein the processing of the network 39traffic metadata further includes extracting non-normalized fields metadata elements from the network traffic metadata and populating a nested array, wherein the non- normalized fields metadata elements define network traffic additional information pertaining to the one or more vertices or the one or more edges of the graph data structure.


Patent claim 3
The network visualization system of claim 2, wherein the process of normalizing the network traffic metadata includes extracting normalized fields metadata elements from the network traffic metadata and populating an intermediary array, wherein the normalized fields metadata elements comprise a destination host identifier, a destination host port, a source host identifier, and a source host port.

Patent claim 2
The network visualization system of claim 1, wherein the process of retrieving network traffic metadata and discrete data pertaining to the monitored network includes querying a system database for network traffic metadata and discrete data collected by one or more data collectors during a snapshot timeframe and pertaining to the plurality of computer hosts existing on each of the private network, the public network, and the external network.

Patent claim 1
A network visualization system, comprising: 
     an application server comprising a non-transitory computer readable medium having stored thereon software instructions for programming the application server to perform server operations including: 
       retrieving network traffic metadata and discrete data pertaining to a monitored network, wherein the monitored network comprises a private network, a public network, and an external network, with the private network, the public network, and the external network each comprising a plurality of computer hosts; 
       processing the network traffic metadata by normalizing the network traffic metadata and constructing a graph data structure, the graph data structure comprising: one or more vertices representing the plurality of computer hosts existing on each of the private network, the public network, and the external network; and one or more edges representing connections between two computer hosts; and 
       processing the discrete data by adding the discrete data to the one or more edges in the graph data structure; and
     a client application comprising a non-transitory computer readable medium having stored thereon software instructions for programming the application server to perform client operations including generating a three- dimensional visualization of the monitored network by parsing the graph data structure received from the application server.



	Examined claim 8 is merely a broader version of patent claim 7. Examined claim 8 recites the similar limitations in patent claim 7. It would have been obvious to broaden patent claim 7 because omitting the limitation is obvious variation. Examined claims 9-11 recite the same limitations of patent claims 8-10.
	Similar remarks apply to examined claims 12-22 which correspond in functionality to patent claims 11-20.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459